Citation Nr: 1019766	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
parapsoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active service 
from March 1969 to March 1971, and had a subsequent period of 
active duty from May 1971 to November 1972 that was 
characterized as other than honorable.  This matter is before 
the Board of Veterans Appeals (Board) on appeal from a 
September 2005 rating decision by the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2007, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  In September 2007 and in November 2008 this 
matter was remanded for VA examinations. 


FINDING OF FACT

The Veteran refused to be examined on January 2009 VA 
examination scheduled in connection with his claim for an 
increased rating for parapsoriasis; good cause for his 
refusal to be examined is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking a rating in excess of 10 percent 
for parapsoriasis must be denied because he refused (without 
good cause) to be examined upon being scheduled in connection 
with his claim for increase.  38 C.F.R. §§ 3.326(a), 
3.655(a)(b) (2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Letters in May 2005 and November 2008 provided the Veteran 
the generic notice required, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
(as well as general notice regarding how disability ratings 
and effective dates are assigned).  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Although complete 
notice was not given before the initial adjudication in this 
matter, the Veteran has had ample time to supplement the 
record after all critical notice was given and the claim was 
thereafter readjudicated (curing the notice timing defect).  
See November 2009 supplemental statement of the case.

The RO has obtained all identified pertinent records, and all 
evidence constructively of record has been secured.  The 
Veteran was scheduled for examinations in November 2007 (the 
report of which was deemed inadequate), and in January 2009.  
As will be discussed in greater detail below, he refused 
(without cause) to be examined on the latter occasion.  VA's 
duty to assist is met.

Criteria, Evidence and Analysis

The Veteran filed a claim for an increased rating for his 
parapsoriasis, and was scheduled for (and in June 2006 
underwent) an examination in connection with the claim.  At 
the June 2007 videoconference hearing the Veteran testified 
that his parapsoriasis had increased in severity in the 
interim since the June 2006 examination.  Accordingly, in the 
September 2007 remand the Board ordered a contemporaneous 
examination of the Veteran to assess his parapsoriasis.  Such 
examination took place in November 2007.  When this matter 
was returned to the Board, it was noted that the report of 
the November 2007 examination contained confusing (and 
conflicting) information regarding the extent of involvement 
(which is a basis for rating the disability), and 
consequently was inadequate for rating the disability.  
Therefore, the November 2008 Remand requested that the RO 
arrange for the Veteran to be re-examined.  The requested 
examination was scheduled in January 2009.  The Veteran 
appeared, but refused to be examined (without giving cause).  
The VA examiner noted that she tried to discuss with the 
Veteran why the examination was necessary, but that he 
declined to be examined nonetheless.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).

VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination in a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655(a)(b).

Undisputed information in the record shows that although the 
Veteran physically reported for a VA examination scheduled to 
assess his parapsoriasis (because a previous examination was 
found inadequate), he then refused (without giving cause) to 
be examined.  He was provided notice of the consequence of 
failure to report.  As the instant claim is a claim for 
increase, 38 C.F.R. § 3.655 (b) mandates that it must be 
denied.  This governing regulation is dispositive in the 
matter.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for parapsoriasis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


